 BICKERSTAFFCLAY PRODUCTS295Bickerstaff Clay Products,Co., Inc.andLaborers'Local Union No. 246.Case 10-CA-2168130 September 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 15 December 1986 Administrative LawJudge J. Pargen Robertson issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, i andconclusions, 2 as modified, 3 and to adopt the rec-ommended Order as modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,BickerstaffClay Products, Co., Inc.,Phenix City, Alabama, its officers,agents, succes-sors, andassigns, shalltake the action set forth inthe Order as modified.Insert the following as paragraph 2(e) and relet-ter the subsequent paragraphs accordingly."(e) Preserve and, on request, make available tothe Boardor its agentsfor examination and copy-ing,allpayroll records, social security payment'The judge states that the record does not show what portion of the304 employees working on 9 April 1986 was made up of replacements,returning strikers, or employees that did not engage in the strikeWenote, however,that R Exh.29 shows that on 4 April 1986 there were304 employees at work,of whom 93 were replacements,133 strikers whohad returned to work,and 78 employees who had not struck8 In agreeingwith the judge that the Respondent has not shown that ithad a good-faith doubt based on objective considerations that the Unionrepresented a majority of its employees when it withdrew recognition on9 April 1986,we find that the total evidence presented by the Respond-ent is insufficient to rebut the presumption of the continuedmajoritystatus that the Union enjoyed as the incumbent bargaining representativeWe find it unnecessary to apply any presumption whether the employeeswho replaced the strikers supported or did not support the Union SeeStationKKHI,284NLRB 1339 (1987) Moreover,inaccepting thejudge's conclusion that the Respondent has not met its burden of estab-lishing a good-faith doubt,we note that the evidence does not show anylinkage between the changes that took place in the Union's leadershipand any employee dissatisfaction with the UnionsWe add to the remedy section of the judge's decision the provisionthat interest on any monetary award be computed in accordance withour decision inNew Horizons for the Retarded,283 NLRB 1173 (1987)Interest on and after 1 January 1987 shall be computed at the "short-termFederal rate"for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S C § 6621 Interest on amounts accrued prior to 1 January1987 (the effective date of the 1986 amendment to 26 U S C § 6621) shallbe computed in accordance withFlorida Steel Corp,231NLRB 651(1977)records, timecards, personnel records and reports,and allother records necessary to analyze theamounts due under the terms of this Order."Mary L Bulls,for the General Counsel.Richard Y. Bradley,for the Respondent.DECISIONSTATEMENT OF THE CASEJ.PARGENROBERTSON,Administrative Law Judge.This case was heard in Columbus, Georgia, on 16 July1986.The complaint alleged that Respondent violatedSection 8(a)(1) and (5) by withdrawing recognition fromLaborers' Local Union No. 246 on 9 April 1986; by re-fusing to sign a collective-bargaining agreement with theUnion; and by refusing to provide the Union with re-quested information regarding bargaining unit employeesfrom 9 April 1986. In its answer Respondent denied thatit is an Alabama corporation as alleged in the complaint.However, Respondent admitted that it is engaged in themanufacture and sale of brick and concrete products atitsPhenix City, Alabama operations and that it meets theBoard's commerce standards and is an employer engagedin commercewithin themeaning ofSection 2(6) and (7)of the Act. Although Respondent answered that it hasinsufficient information to respond to the allegation thattheUnion is a labor organization, the entire recordshowed that Respondent and the Union have negotiatedvariouscollective-bargainingagreementsregardingwages,hours, and other conditions of employment foremployees of Respondent on regular occasions since1965. Respondent and the Union last met for the purposeof negotiating a contract on 13 January 1986. Subse-quently, as shown below, the Union offered to accept acollective-bargaining agreement proposal of Respondenton 8 April 1986. In view of that evidence I find that theUnion is, and has been at all times material here, a labororganization engaged in commerce within the meaningof Section 2(5) of the Act.The General Counsel also alleged that Respondent hasviolated Section8(a)(1) and(3) of the Act since 8 April1986, by refusing to reinstate employees that engaged ina strike.However, by motion included in her brief, theGeneral Counsel moved to withdraw complaint para-graphs 17 and 19, which alleged that Respondent has re-fused to reinstate striking employees. The General Coun-sel asserted in that motion that the evidence presented byRespondent during the hearing here, "established that ithad hired permanent replacements to fill the positions ofstriking employees; . . . and striking employees whosought reinstatement are being reinstated as openingsoccur." In view of the record, I grant the General Coun-sel'smotion to withdraw paragraphs 17 and 19 of thecomplaint.Since 1965 the Union, Laborers' Local No. 246, hasrepresented certain of Respondent's employees. At thattime the Union was certified as the exclusive bargainingrepresentative for employees in one of Respondent'sthree plants. Subsequently, in 1966, Respondent voluntar-ily recognized the Union as the exclusive representative286 NLRB No. 27 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor all employees in the below-described unit, after Re-spondent consolidated its operations into a single corpo-rate entity:All production and maintenance employees em-ployed by Respondent at its Plants 1 and 2, Ceram-ic,Alabama; Plant 3, Dixieland, Alabama; and Plant4 at Brick Yard, Alabama, including the SampleDepartment (Ceramic, Alabama), but exlcuding theMaterialHandling Division, plant clerical employ-ees, supervisors, office clerical and professional em-ployees as defined in the Act.Respondent and the Union negotiated several collec-tive-bargaining agreements and their most recent agree-ment expired on 31 October 1985. On 29 August 1985the Union advised Respondent of its plan to negotiatechanges in the existing collective-bargaining agreement.Respondent and the Union met, and negotiated on sever-al occasions beginning on 17 September 1985.Respondent made a "final offer" on 6 November 1985.On 11 November 1985, the Union struck. Out of the bar-gaining unit of 304 employees, 195 employees originallyparticipated in the strike against Respondent.Respondentdid not cease operations. One hundred and nine unit em-ployees did not engage in the strike, and Respondent im-mediately began hiring permanent replacements for thestriking employees.On 20 January 1986 those unit employees actuallyworking totaled 300. Respondent offered evidence thatbefore 20 January and continuing thereafter, it was at"full strength"of bargaining unit employees.On 23 January 1986, Respondent advised the Unionthat negotiations were at an impasse and that it was insti-tuting increased "wages and other benefits for thoseworking in the plants in accordance with the company'sfinal proposal which was made on November 6, 1985."By 8 April 1986 letter, the Union advised Respondentthat it accepted "the final offer made by the company onNovember 6, 1985." In that letter, the Union asked for alisting of all employees currently working, along withvarious matters regarding each working employee.On 9 April 1986 Respondent wrote the Union:Thiswill acknowledge receipt of your letter ofApril 8, 1986 regarding your union and BickerstaffClay Products Company, Inc.Basedupon factsand circumstanceswhich have oc-curred since the strike at our client's plant, we seri-ously doubt that yourunion representsa majority ofour employees. Under these circumstances we donot believe that we can recognize your union as thebargaining agent for our employees. Therefore, ourlast offer is no longer outstanding to your union andyour offer to sign a collective bargaining agreementwith our client is declined. Furthermore, your re-quest for information about our employees is re-fused.On 9 April 1986 at least 147 former striking employeeshad abandoned the strike and returned to work with Re-spondent. IAt the hearing, Respondent's chief executive officerresponded to questions regarding matters that he consid-ered in determining to withdraw recognition from theUnion. That testimony, which is paraphrased below, in-cluded:(1) To the question did the significant number ofreplacements of former strikers that came back towork in spite of "the violence," indicate whetherthe employees desired to have the union continue torepresent them, Richard Bickerstaff, replied thatthat factor indicated to him that the employees hadno interest in the Union representing them and itfurther indicated to him that the people that hadgone on strike were beginning to feel that they hadbeen totally mislead, intimidated, and harrassed.(2)To the question what part if any, did the re-ceipt by Respondent of some 38 "written resigna-tions either from membership or from the checkoff"have to do with your decision to withdraw recogni-tion,Bickerstaff replied that was an indication thatsome of the employees had taken close enoughnotice of the situation to actually resign in writing.However, he went on to say that the other employ-ees "didn't see the need to turn in a resignation," inview of the fact that there was no dues checkoffand the employees "all felt that they were out ofthe union because they were working."(3)To the question whether the fact that theUnion did not involve itself in grievances on behalfof employees after the strike commenced have anysignificance in the determination to withdraw rec-ognition,Richard Bickerstaff responded that he as-sumed that the union had "abandoned."Richard Bickerstaff also testified that his dailyroutine carried him past the union hall on his wayhome, and that he noticed a drop off in activityaround the hall from the time the strike began untilhe decided to withdraw recognition.(4)Richard Bickerstaff testified that some of thereturning employees expressed disillusionment anddissatifaction with the Union because, to his knowl-edge, no strike funds were made available to strik-ing employees.(5) Bickerstaff testified that he was also impressedwith his understanding that under the circumstancessimilar to those existing with Respondent at thetime he withdrew recognition, another local of thenational union had abandoned a bargaining unit at anearby employer in the same industry as Respond-ent.(6) In response to his attorney's questions, Bicker-staff testified that he was also influenced in deter-mining to withdraw recognition, by local newspa-per articles indicating that one of the striking em-'Respondent's records show that 147 former stnkers had returned bythe period ending 6 April 1986 The next reporting period ended on 13AprilAs of that date 149 former strikers had returned to work BICKERSTAFFCLAY PRODUCTS297ployees had said that he and most of the others onstrikewould never go back to work for Bickerstaffunless theemployees won a favorable settlement.That newspaper article was dated 8 January 1986.(7) In making his decision to withdraw recogni-tionBickerstaff testified that he was also influencedby the fact that an NLRB unfair labor practicecharge againstRespondent in March 1986 was filedby an individual rather than the Union, and by thefact that on 6 March 1986, an unfair labor practicecharge was filed against the Union alleging that theUnion had failed in its duty to fairly represent Bick-erstaff employees.(8)Bickerstaff testified that he was also influ-enced in determiningtowithdraw recognition bythe fact that the number of pickets at Respondent'sfacilitiesdropped off considerably from the timenear the beginningof the strike until the periodshortly before he withdrew recognition. In thatregard Respondent offered evidence showing thatthe total number of pickets at Respondent's facilitiesfluctuated between 14 and 39 until 22 December1985. Subsequently, duringMarch 1986, the totalnumber of pickets did not exceed eight and duringtheweek ending 30 March 1986 there were onlytwo employees picketing Respondent's facilities.Since 30 March 1986 there have been no pickets atRespondent's facilities.ConclusionsSection 7 of the National Labor Relations Act pro-vides to employees the exclusive right "to bargain collec-tively through representatives of their own choosing" or"to refrain from any or all such activities .. . ." In viewof those provisions it is important to exercise cautionwhere, as here, the determination as to representation orlack of representation is made by an employer.NLRB v.Koenig Iron Works,681 F.2d 130, 137, 138 (2d Cir. 1982).Both the Board and the courts have historically pro-ceeded cautiously in cases of this type. In instanceswhere the employer and the Union were parties to oneor more collective-bargaining agreements it is presumedthat the Union continued to serve pursuant to the wishesof a majority of the employees in the bargaining unit.At-lantaHilton & Towers,278 NLRB 474 (1986). That pre-sumption continues after the collective-bargaining agree-ment expires(Carmichael Construction Co.,258 NLRB226 (1981)), and may be rebutted by evidence showingeither;(1)That the Union actually lost its majority sup-port; or(2)That the employer had a good-faith doubtbased on objective considerations of the continuedexistenceof majority support for the Union.Aquas-lideN' Dive Corp.,281 NLRB 219 (1986);Pennco,Inc.,250 NLRB 716 (1980), enfd. 684 F.2d 240 (6thCir. 1982).In the instantcase the record does not show that theUnion actually lost majority support. Instead Respondentargues thatithad a good-faith doubt based on objectiveconsiderations that the Unionmaintainedmajority sup-port.Concerning the General Counsel's allegationthat theparties reached a collective-bargainingagreement thatRespondent refused to sign on 9 April 1986, the recordoffers support for that complaintallegation.On 6 No-vember 1985, Respondent made a final offer of a newcollective-bargaining agreement. On 11 November 1985the Union struck Respondent's operations. Thereafter, on23 January 1986 Respondent notified the Union, in part:The Company is desirous of increasing wages andother benefits for those working in the plants in ac-cordance with the Company's final proposal whichwas made on November 6, 1985.After due consideration, we have concluded thatnegotiations are and have been at an impasse andaccordingly, the Company will put its final proposalinto effect as of January 27, 1986.Subsequently, by 8 April 1986 letter, the Union wroteRespondent as follows:This is to inform you that Laborers' Local 246,affiliatedwith the Laborers'InternationalUnion ofNorth America, AFL-CIO, has accepted the finaloffer made by the Company on November 6, 1985.It is my understanding that the Company has im-plemented the terms of that final proposal on Janu-ary 27, 1986. We will be available tomeet and signthe Agreement on Monday, April 21, 1986 if thismeets with your schedule. Please contact the under-signed at404-325-0006 to confirm this date. If youneed assistance in preparing the documentfor signa-ture please contact me.Additionally, please forwardto me a listing of allemployees currently working at your Phenix City,Alabama operations. Along with their name,pleaseinclude the following information: address, phonenumber, social security number, date of hire, job as-signment,rateof pay,marital status,shift,andnumber of dependants.By this letter we are offering an unconditionalreturn to work for all striking employees and re-quest you provide me with a listing of all employeesyou place on the preferentialhiring list.I look forward to seeing you on the 21st of thismonth.On the following day, 9 April 1986, as shown above,Respondent informed the Union that its final offer wasno longer outstanding and that it would not sign a col-lective-bargaining agreement.On 8 April 1986 Respondent had taken no action towithdraw its contract offer of 6 November. The 8 Aprilletter stated categorically that the Union accepted Re-spondent's 6 November offer. At that time Respondenthad not questioned the Union's majority status.Respondent's chief operating officer, President HerbertFuller, testified that in negotiations before 6 November1985, Respondent and the Union had reached agreementon all but a few points, such as "probationary period, 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbulletin board use, call in pay . . . (w)e were still drasti-cally apart on the economic issues." Regarding econom-ics Fuller's testimony shows that the parties had failed toagree on wage increases,increased pension and insurancecontributions and holidays. Respondent's 6 November"final offer" covered all the outstanding issues mentionedby Fuller and, in combination with the other issues pre-viously agreed to by Respondent and the Union, consti-tuted a complete contract.On 10 November 1985 Respondent was advised by thelocal's business agent that the "Union has voted to rejectthe offer and to strike effective 6 a.m., Mondaymorning,November 11."Before the strike, Respondent and the Union had nego-tiatedwiththe assistanceof a Federal mediator. Afterthe strike Respondent and the Union met again on 18November and 9 December and negotiated with the as-sistance of the Federal mediator. On 12 December Re-spondent's chief executive officer, Richard Bickerstaff,met with a representative of the International Union,Paul Chappelear. Finally, Respondent and the Union metand negotiated with the assistance of the Federal media-tor on 13 January 1986.On 23 January 1986 Respondent notified the Unionthat in its view negotiations were at an impasse and itwas implementing increased "wages and other benefits... in accordance with the company's final proposalwhich was made on November 6, 1985."Jurisprudence indicates that Respondent's 6 Novemberfinal offer may have remained outstanding despite origi-nal rejection of that offer. InPepsi-Cola Bottling Co. v.NLRB,659 F.2d 87, 90 (8th Cir. 1981), the court held:Under the policy (of the National LaborRelationsBoard), an offer, once made, will remain on thetable unless explicitly withdrawn by the offeror orunless circumstances arise which would lead theparties to reasonably believe that the offer had beenwithdrawn. [See also the underlying Board Deci-sion,Pepsi-Cola Bottling Co.,251NLRB 187, 189(1980);Pennasquitos Gardens,236 NLRB 994 (1978),enfd. 603 F.2d 225 (9th Cir. 1979);Shawn's LaunchService, 261NLRB 866 (1982).]The facts inPepsi-Cola,were similar to those here inthat the Union engaged in an economic strike and reject-ed the Company's final offer.Here Respondent did not withdraw its final offerbefore acceptance by the Union and the evidence revealsno "circumstances . . . which would lead the parties toreasonably believe that the offer had been withdrawn."In fact,Respondent's 23 January letter expressed itsintent to implement the provisions of that offer. Re-spondent contends that the Union abandoned its role asrepresentative of the unit employees. However, that ar-gument must be rejected. Respondent offered evidenceshowing that it was aware of continued picketing in sup-port of the Union's strike through 30 March 1986, andRespondent was aware of involvement by theInterna-tionalUnion. Respondent presented evidence regardingan unfair labor practice charge filed against the Union on6 March 1986. In his letter dismissing that charge, whichwas sent to the Union and Respondent, the NationalLaborRelationsBoard's Regional Director mentionedfindings that, although the Union's local business agenthad resigned, the local was placed under trusteeship ofthe International and the "International Union's RegionalOffice sent a number of representatives to the local in aneffort to assist the local members who were participatingin a strikeagainstBickerstaff Clay Products." Respond-ent was aware of the International Union's activities. Re-spondent negotiatedwith the representives from theInternational and it wasto those representatives from theInternationalthatRespondent sent its 23 January 1986letter.Finally, even though Respondent's "final offer" wasaccepted by the Union's businessagent without a sup-porting vote of the numbers, the record evidence illus-trated that the business agent had constitutional authorityto accept Respondent's contract proposal.Ifind that from 8 April 1986, Respondent and theUnion were parties to a new collective-bargaining agree-ment as finally proposed by Respondent to the Union on6 November 1985.Cowles Publishing Co.,280 NLRB 903(1986).Respondent defends the allegation that it also violatedSection 8(a)(5) by withdrawing recognition of the Unionon 9 April, on the grounds that it had a good-faith doubtof the Union's majoritystatus.Respondent contends that it was justified in withdraw-ing recognition because of a presumption that new hiresand former strikers who cross a picket linein an atmos-phere of violence do not support the Union. As of 9April 1986, 304 employees were actually working in thebargaining unit.However, there was no showing that asubstantial number of those employees initially crossedthe picket line while there were ongoing incidents of vi-olence flowing from the strike.The record does show incidents of violent activity.However, those incidents occurred at the verybeginningof the strike. On 15 November Respondent, with theconsent of the Union, secured an injunction prohibitingviolence.A newspaper article reported that on 14 No-vember a "shotgun blast was fired into the home of aBickerstaff Clay Product's Co., employee who had con-tinued to work during the strike. .. ." That article,which was dated 17 November 1985, reported that shot-gun blast wasthe second shooting incident since thestrike and that other incidents including slashed tires, hadbeen reported to police. Subsequently, the same newspa-per, the Columbus, Georgia "Ledger-Enquirer," pub-lished a calendar of events in the "Bickerstaff strike."The only incidents of violence mentioned in that 10 No-vember through April calendar of events were the twoshooting incidents mentioned above. The calendar listedthose shooting events as occurring 13-14 November. Fi-nally, affidavits filed with the Respondent's 15 Novem-ber 1985 petition for a writ of injunction included onlysome of the incidents of violence mentioned above, alongwith some threats against employees. The 17 Novembernewspaper article reported two cut tires on Mondaynight, 11 November. BICKERSTAFFCLAY PRODUCTS299All the reported violent activity occurred from theevening of 11 November through the evening of 14 No-vember. There were no incidents of violence after Re-spondent was grantedan injunctionof 15 November.According to Respondent's records,85 replacementswere hired before the close of business on 15 November1985.As shown above, 109 employees did not participatein the strike. On 17 November, which is the first dateshown on records in file, four strikers had returned towork.When Respondent withdrewrecognitionon 9 April,304 employees were workingin the bargainingunit.Atthat time at least 147 strikers had returned to work and atotalof 227 replacements had been hired. The recorddoes not show what portion of the 304 employees work-ing on 9 April was made up of replacements,returning,or employees that did notengage inthe strike. Nor doesit show how many of the employees that were workingon 15 November remained at work on 9 April.In a recent case the Board found that an employer wasjustified in withdrawing recognition from a Union on thegrounds of good-faith doubtconcerningcontinued ma-jority status.However, in that case,Stormor, Inc.,268NLRB 860 (1984), the credited evidence showed that re-placementsand returningstrikers crossed the picket linedespite "continued violent strike activity over an ex-tended period-approximately 3-1/2 months" and that"approximately 20 percent of the nonstriking employees,speaking for themselvesand in some instancespurportingto speak for other nonstrikers" repudiated or rejected theUnion.Here the period of violent activity was brief and theevidence regarding rejection or repudiation was limitedto 15 employees who resigned from the Union. AlthoughRichard Bickerstaff testified that "people" indicated "dis-illusionmentand dissatisfactionwith the Union becausethe Union failed to provide the promised strike benefits,"Bickerstaff was unable to recall the name of any of thosepeople.The instantcaseisclosely aligned with the facts inNLRB v. Pennco, Inc.,684 F.2d 240 (6th Cir. 1982), cert.denied 459 U.S. 994 (1982). There the court enforced aBoard order holding that an employer violated Section8(a)(5) by withdrawing recognition. Although there waspicket line violence inPennco,the Board refused to en-dorse the employer's action when the picket line vio-lence occurred 3-1/2 months before the withdrawal ofrecognition.Here, the violence occurred almost 5months before Respondent withdrewrecognition (Seealso the Board's Decision inPennco, Inc.,250 NLRB 716(1980).Respondent argues that it received 38 withdrawalsfrom employees. The record shows that of the 38 with-drawals of dues-checkoff deduction authorization, only15 employees expresseda desire toresign from theUnion.Additionally,Richard ]Bickerstaff testified thatemployees other than the 38 that submitted dues-deduc-tion withdrawals all felt that they were out of the Union.Respondent offered no objective evidence supportingBickerstaff's testimony that other employees felt theywere out of the Union. His "belief" withoutsome foun-dation is entitled no weight. The 38 cues-deduction with-drawals do not evidence withdrawal of support, and the15 resignationsdo not constitute a substantial withdraw-al. (SeeNLRB v. Koenig Iron Works,681 F.2d 130, 138(2d Cir. 1982).)Respondent's argument that the Union abandoned itsrepresentative role does not find support in the record.Even though the contact between the Union and Re-spondent lapsed between Respondent's 23 January letterand the Union's letter of 8 April, the Board has consist-ently found that longer periods do not justify a findingthat the Union has abandoned its role.Cowles PublishingCo., 280 NLRB 903, 912 (1986). Here the Union's pres-ence was apparent by its picketing activity through 30March-some 8 days before the Union accepted Re-spondent's final contract offer. Bickerstaffs testimonythat he did not see sustained activity when he drove bythe union hall does not establish absence of union activi-ty.Moreover, even though the union business agent re-signed in early December 1985, the Union was in trustee-ship under direction of the same business agents frombefore the Union's and Respondent's last negotiating ses-sion on 13 January, until after Respondent withdrew rec-ognition.Therefore, the change in business agents doesnot contribute to a valid good-faith doubtCowles Publish-ing Co.,supra.As inCowles Publishing Co.,the Union'sinvolvement in grievance activity lapsed following the11November strike.However, Respondent did notadvise the Union of any grievances after 11 Novemberand the one unfair labor practice charge against theUnion alleging failure of representation, was dismissedby the Regional Director.Contrary to Respondent's contention, the record doesnot show any relationship between the instant circum-stances and the fact that another local of the Internation-al abandoned its representation duties at another unrelat-ed employer in central Georgia.Although picketing activities dropped off until itceased on 30 March, that action shows only that thoseemployees finally abandoned the strike. That abandon-ment was admitted by the Union's 8 April letter offering,on behalf of the striking employees, to return to work.That offeralso mitigatesthe affects of newspaper articlespointed to by Richard Bickerstaff indicating that someemployees vowed not to return to work until they re-ceived a favorable settlement. The letter offered toreturn to work all strikers. SeeNLRB v. Koenig IronWorks,681 F.2d 130, 144 (2d Cir. 1982).The decision inNLRB v. Randle-Eastern AmbulanceService,584 F.2d 720 (5th Cir. 1978), which was cited byRespondent,must be distinguished. InRandle-Eastern,the Union did not agree to a contract before the employ-er withdrew its final offer. As in thiscase,Randle-East-ernhired replacements during an economic strike andseveral returning strikers resigned from the Union. How-ever, the record does not show substantial repudiation orfactors permitting an inference of repudiation of theUnion to the extent found inRandle-Eastern.InRandle-Eastern,19 of the 46 returning strikers resigned from theUnion. Here only 15 of 147 resigned. InRandle-Easternsome of the 47 permanent replacements indicated disin-terest inthe Union. Here the record does not show the 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnumber of replacements that were actually working on 9April, but there was no probative evidence showing thata substantial number of the replacements expressed disin-terest in the Union. Finally, although one striker indicat-ed that he would not returnabsent anacceptablesettle-ment, there was no evidence showing that anyone de-clined the right to reinstatement. On 8 April the Unionmade an unconditional offer on behalf of all strikers toreturn to work. InRandle-Eastern,theUnion told theemployer that 20 percent of the strikers would not returnto work.The facts here demonstrate and I find that Respondentviolated Section 8(a)(1) and (5) by withdrawing recogni-tion from the Union.The Union's 8 April letter requested that Respondentfurnish a listing of all unit employees along with informa-tion regarding each of those employees. That informa-tion is necessary for the Union to accomplish its duties asbargaining representative. As an employer, the Respond-ent has an obligation to provide information that isneeded by the bargaining representative for the properperformance of its duties. In view of my other findingshere, it is apparent, and I find, that Respondent also vio-lated Section 8(a)(1) and (5) by refusing to supply theUnion with the requested information(Cowles PublishingCo., 280 NLRB 903 (1986),and casescited therein).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All productionandmaintenance employees em-ployed by Respondent at its Plant 1 and 2, Ceramic, Ala-bama; Plant 3, Dixieland, Alabama; and Plant 4 at BrickYard,Alabama, including the sample department (Ce-ramic, Alabama), but excluding the material handling di-vision, plant clerical employees, supervisors, office cleri-cal and professional employees as defined in the Act con-stitute a unit appropriate for the purpose of collectivebargainingwithin the meaning of Section 9(b) of theAct.4.By refusing to sign the agreement designated by Re-spondent's final offer and agreed to on 8 April 1986, Re-spondent violated Section 8(a)(5) and (1) of the Act.5.By withdrawing recognition from the Union as therepresentative of the employees in the aforementionedbargaining unit, Respondent violated Section 8(a)(5) and(1) of the Act.6.By failing and refusing to furnish the aforesaid labororganizationwith the information requested by it on 8April 1986 regarding employees in the bargaining unit,Respondent violated Section 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The record is unclear whether Respondent institutedall the added benefits included in its final offer. If neces-sary, that question may be resolved in compliance pro-ceedings and, if it is determined that Respondent failedto implementall added benefits, the remedyhere shallact to restore the status quo ante in accord with theterms of the agreed to collective-bargaining agreementeffective 8 April 1986, as shown inTurnbull Enterprises,259 NLRB 934 (1982); andOgle Protection Service,183NLRB 682 (1970).2On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERRespondent, Bickerstaff Clay Products, Co., Inc., itsofficers, agents, successors, and assigns, shall1.Cease and desist from(a) Refusing to execute the collective-bargaining agree-ment with the Laborers' Local Union No. 246, whichwas agreed to on 8 April 1986.(b)Withdrawing recognition on 9 Apirl 1986 and re-fusing to recognize and bargain with Laborers' LocalUnion No. 246 as a representative of the following unit:All production and maintenance employees em-ployed by Respondent at its Plants 1 and 2, Ceram-ic,Alabama; Plant 3, Dixieland, Alabama; and Plant4 at Brick Yard, Alabama, including the SampleDepartment (Ceramic, Alabama), but excluding theMaterial Handling Division, plant clerical employ-ees, supervisors, office clerical and professional em-ployees as defined in the Act.(c)Refusing to furnish the aforesaid labor organizationwith the information requested by it on 8 April 1986.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmativeaction necessary toeffectuate the policies of the Act.(a)Execute forthwith the collective-bargaining agree-ment with the Union, which was agreed on 8 April 1986.(b) Implement all the terms of the aforesaid collective-bargaining agreement and, if necessary, restore the statusquo ante in accord with the provisions of the remedysection of this Decision.(c)On request, bargain with the aforenamed labor or-ganization as the exclusive representative of all employ-ees in the aforesaid bargaining unit regarding rates ofpay, wages, hours, and other terms and conditions of em-ployment.THE REMEDYHaving found that Respondent engaged in, and is en-gaging in,certain unfair labor practices,I shall recom-mend, pursuant to Section 10(c) of the Act, that it cease2 See generallyIsis Plumbing Co,138 NLRB 716 (1962).8 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as providedin Sec102 48 of theRules, be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-poses BICKERSTAFFCLAYPRODUCTS301(d) On request, furnish the above-named labor organi-zation with the information it requested on 8 April 1986.(e) Post at its offices and places of business copies ofthe attached notice marked "Appendix."'°Copies of thenotice, on forms provided by the Regional Director forRegion 10, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.* If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted by Orderof the Nation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Orderof theNationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these: rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to recognize Laborers' LocalUnion No. 246 as the exclusive bargaining representativeof our employees in the followng described appropriatebargaining unit:All production and maintenance employees em-ployed by Respondent at its Plants 1 and 2, Ceram-ic,Alabama; Plant 3, Dixieland, Alabama; and Plant4 at Brick Yard, Alabama, including the SampleDepartment (Ceramic, Alabama), but excluding theMaterial Handling Division, plant clerical employ-ees, supervisors, office clerical and professional em-ployees as defined in the Act.WE WILL NOT refuse to execute the collective-bargain-ing agreement with the Union, which was agreed on 8April 1986.WE WILL NOT refuse to furnish the above-named labororganization with information requested by it, by letter,on 8 April 1986.WE WILL, on request, bargain collectively with theUnion as exclusive representative of the employees in theappropriate unit described above regarding wages, hours,and other terms and conditions of employment.WE WILL execute forthwith the collective-bargainingagreement with the Union, which was agreed on 8 April1986.WE WILL, on request, furnish the above-named labororganization the information it requested on 8 April1986.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.BICKERSTAFFCLAYPRODUCTS, INC.